         Case 1:19-cv-03070-ALC-GWG Document 21 Filed 06/23/20 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK


AARON GOODMAN,
                                                 Case No. 1:19-cv-03070
                    Plaintiff,

         v.

EXPERIAN INFORMATION
SOLUTIONS, INC.,
                    Defendants.

                                    STIPULATION OF DISMISSAL

         Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Aaron

Goodman and Defendant Experian Information Solutions, Inc. hereby agree and stipulate that the

above-captioned action may be dismissed in its entirety with prejudice, without costs or fees to any

party.


Dated: June 19, 2020                               Dated: June 19, 2020


_________________________                          _________________________
Aaron Goodman                                      James M. Gross
13201 Roosevelt Avenue                             JONES DAY
#818015                                            250 Vesey Street
Flushing, NY 11354                                 New York, NY 10281
aarongoodman@protonmail.com                        (212) 326-3733
Pro Se Plaintiff                                   jgross@jonesday.com
                                                   Attorneys for Defendant Experian Information
                                                   Solutions, Inc.
